Title: To Benjamin Franklin from Edward Bridgen, 19 June 1777
From: Bridgen, Edward
To: Franklin, Benjamin


Antwerp June 19 1777
Last Thursday Night I acquainted our mutual Friend Dr. Price that I was setting out for this Place, and that If he had any Letter to you I would take Care it Should be delivered Safe. I now find I cannot perform it my self but I send it by the hands of a Friend under such a Cover that it cannot fail reaching you, and if you send a reply directed under cover to me inclosed a Monsr. Genet Chef au Bureau d’interpret des Affaires Etrangeres a Versailles by the 26th. of [or] 27th Inst: it will reach me at Callais Free, and I will take care to convey it safely to the Drs: Hands on my arrival. I wish I could furnish you with any News to be depended on but as that is not the Case I have none to ask of you tho. I wish to know some that’s Good and True from our Friends on the otherside.
Mrs. Bridgen sincerely joines me in every Good Wish to you and the best of Causes. I have the Honour to be most truly Yours &c.
Edward Bridgen

If the Bishop’s sermon printed in the Inclosed Newspaper will be of any use on the otherside its at your Service.

 
Addressed: Benjn: Franklin Esqr / Paris
Notation: Bridgen Edward June 19. 1777.
